Citation Nr: 1509930	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-09 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for a disability manifested by tremors (claimed as Parkinson's disease), to include as a result of exposure to Agent Orange.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Although the Veteran initially filed a claim for service connection for PTSD, the Board has considered this claim as broadened to include other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record).

The Veteran appeared and testified at a Board hearing in April 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

The Veteran's record consists of a paper file and virtual records, both of which have been reviewed in conjunction with this decision and remand.

The issue(s) of entitlement to service connection for a low back disability and entitlement to service connection for a disability manifested by tremors (claimed as Parkinson's disease) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran has a current psychiatric diagnosis.

2.  Pes planus was noted during enlistment evaluation and pre-existed the Veteran's period of active service, and the probative evidence establishes that the pes planus did not increase in severity during active service..


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2014); 38 C.F.R. §§  3.303, 3.304, 3.309 (2014).

2.  The criteria for service connection for pes planus based upon aggravation has not been met.  38 U.S.C.A. §§ 110, 1131, 1153, 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, submitted private treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

A VA psychiatric examination was conducted; as the examiners made all required findings and expressed the requested opinions with supporting rationale, the examination is adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed pes planus disability.  However, VA need not conduct an examination with respect these claims, as information and evidence of record contains sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As will be addressed below, the Veteran testified that his pes planus was noted upon entry to service and that the level of disability "stayed the same" during his service.  He has denied ongoing treatment and denied that a physician has ever indicated his pes planus was worse now than it was prior to service.  

Here, although the presiding Veterans Law Judge during the hearing did not explicitly note all of the elements that were lacking to substantiate the service connection claims on appeal, the Veteran demonstrated actual knowledge of this information.  He discussed the elements of service connection, and was asked questions regarding the start, continuation, and severity of his disabilities by the Judge and his representative, to include eliciting information regarding any aggravation of his pes planus, and the symptoms and stressors associated with his PTSD claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.) Additionally, the presiding Veterans Law Judge noted the issues on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if psychoses became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, there is no evidence that the Veteran has suffered from a conpensably ratable psychoses within a year of discharge from service.  The record does not contain a current diagnosis of a psychiatric disorder.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")). See also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Pes Planus

On the Veteran's July 1967 entrance evaluation, a clinical evaluation of mild pes planus was noted.  The Veteran indicated that he did not have a history of feet trouble.  Service treatment records included treatment for an inflamed left toe, feet rash (later diagnosed as urticaria), blisters on the heels of his feet and cellulitis of both feet.  The urticaria, blisters and cellulitis were diagnosed and treated in 1967.  Another foot rash and the left toe inflammation were treated in 1968.  There are no treatment records associated with the feet for 1969.  There are no service treatment records where the Veteran's pes planus was addressed.  On his August 1969 release from active duty examination, he had a normal clinical evaluation of his feet.

During his April 2014 Board hearing, the Veteran stated that he was told during his recruitment examination that he had flat feet, and that he did not have to go into the service because of his flat feet.  He stated that he wanted to serve, so he was "waived" in.  He stated that he did not seek medical treatment for his flat feet during service, but that he used insoles.  He denied taking pain medication for his pes planus in service.  He stated that his current symptoms are "sometimes tingling, cold feet."  His wife testified that the Veteran has problems with the circulation in his feet, again stating that his feet are cold.  The Veteran's representative asked him if he thought his flat feet worsened during his service, and the Veteran replied that they "probably stayed the same." (See Hearing Transcript, p. 5).  The Veteran stated that none of his physicians have ever informed him that his pes planus was aggravated by service, and he stated that he has not sought treatment for his feet since his service.  He reported that he simply learned to live with his flat feet, and that his symptoms come and go.  

The Veteran's claims file and virtual record do not contain treatment records for his pes planus or any symptoms that a medical professional has associated with his pes planus.

Here, the Board notes that the Veteran credibly testified that he did not know he had pes planus until his recruitment examination, that he was not treated for his pes planus during service, and that he felt that his pes planus remained at a similar symptom level throughout his service.  He has testified that he has not sought treatment for his pes planus since service.  Although there are no current treatment records for pes planus, the Board assumes that the Veteran continues to have a current diagnosis of pes planus as the condition is relatively static.  The VA has not provided the Veteran with a VA examination because, even though he likely currently has pes planus, and he had pes planus prior to service, the Veteran has not provided any evidence of an aggravation of symptoms which may be associated with service.  

As the Veteran has stated his pes planus did not undergo a change in symptoms during service and there are no treatment records addressing his pes planus from service to the present (more than 40 years), the Board finds that the evidence fails to show an aggravation of the Veteran's pre-existing pes planus.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for pes planus must be denied.

Psychiatric disorder

During his April 2014 Board hearing, the Veteran testified that he believes he has PTSD due to his service on the USS Princeton, and the ships proximity to the Republic of Vietnam.  The Veteran stated that the ship was fired on from shore, and that the ship was "lucky gun boa[t]s came by to return the fire."  He recalled having to go to general quarters once because "they were firing the big guns from shore [and the ship] had to call up the New Jersey to return the fire."  He also reported that there were body bags stored on the USS Princeton.  He stated he could not remember whether or not he was involved with moving the body bags onto the ship, but that his shipmates had reminded him that they put the body bags in "the chillers".  He reported he did not recall moving the body bags, but stated that "they say that something real stressful just blanks out your mind."  He stated he recalled a controlled fire on the ship (used for training purposes), but that he could not remember these other stressors.  He stated that he believes he has nightmares because he wakes up at night sweating and gasping for breath.  He reported that a psychiatrist told him they weren't really nightmares because he could not recall the content of the dreams.  His wife additionally argued that he suffers from nightmares because he would cry out and mumble in his sleep, and move his arms and legs as though he was "running from something."  His wife stated that he "used to have a temper."  She described his temper as getting really upset for no reason, and then he would "turn back into the nicest person."  She also reported he drank alcohol "quite a bit" when he came home from service.  He reported that he was less social, and that he only liked to be around certain people.   When asked if he had been diagnosed with PTSD by a doctor, the Veteran replied "yeah, the one at VA.  He had me write all this stuff down and he looked at it.  He goes 'You don't have it.' I don't have dreams, any of that stuff, nightmares, you're fine."  He stated he saw an additional VA physician who also told him that he did not have PTSD.  He denied receiving any psychiatric treatment.  

In September 2012, the Veteran was noted to have a positive screening for PTSD, as he reported nightmares, avoidance of thoughts of a stressor, being constantly no guard or easily startled, and feeling numb or detached from others.  He reported occasional nightmares and vivid dreams of wartime to the primary care physician.  He stated he would like to see the PTSD group.  He was referred for a mental health assessment.

In October 2012, the Veteran participated in a mental health consultation.  He reported that during service his ship was just off shore of Vietnam, and that he could see tracer fire and dust kicked up by vehicles.  "The Veteran could not cite a trauma event, stating that he doesn't remember any of them.  His wife says that a fried of his who served with him related that body bags were stored in the meat coolers aboard the ship."  He reported symptoms of nightmares (although he did not recall the content) and irritability.  His wife reported that his anger was "much better" these days.  "He had intrusive thoughts about twice a week, though it was not clear that these were distressing thoughts, as he said that he would think of the boat as it sat in the water offshore, but gave no further description."  He stated that he did not talk about his military experiences with anyone. "He remarks that he has forgotten all details of any trauma experience that he may have observed."  His wife described his mood as "about like everyone else's, though he will sometimes have temper flare-ups."  He reported drinking heavily when he returned from Vietnam, but stopped when his wife gave him an ultimatum.  The VA clinical psychologist found that the Veteran did not meet the criteria for an axis I psychiatric diagnosis.  The psychologist explained that he did not meet the criteria for PTSD.  

Self-reported symptoms provided by the Veteran for testing purposes resulted in a finding that he did not meet the DSM-IV PTSD Criteria B, C, and D.

In January 2013, the Veteran was afforded a VA PTSD examination.  Following interview with the Veteran and mental status evaluation, the psychologist found that the Veteran did not meet the criteria for DSM-IV axis I diagnosis.  On mental status evaluation, the Veteran was open, cooperative and pleasant.  He reported he felt "fine" ("I feel great"), and he smiled and laughed easily.  His insight and judgment were intact.  He described his sleep as being "okay," and noted that his wife did a lot of tossing and turning.  When asked how his stressors have affected him, the Veteran noted that he "sometimes dreams but can't recall what was going on during the dream."  He denied knowing of any other ways that his stressors have affected him, stating: "some people just put up a mental block and erase it."  The examiner noted that the Veteran did not report persistently reexperiencing a traumatic event, did not avoid stimuli associated with the trauma, and did not meet the full criteria for a diagnosis of PTSD.  He was not noted to suffer from any other diagnosed psychiatric disorders.  

Based on the foregoing evidence, the Board finds that service connection for a psychiatric disorder is not warranted.  After a review of the evidence in this case, the Board notes that there is no current diagnosis of an acquired psychiatric disorder in the claims file.  The Veteran testified that he did not recall any traumatic events from service, but was able to relate that the USS Princeton was fired upon from shore, that body bags were stored on the ship (he does not recall this, but was informed it happened by a shipmate), and that a practice fire was set for training purposes.  While the Veteran is credible in reporting that the ship was fired upon and that he participated in a fire training aboard the USS Princeton, VA psychologists have found that these experiences did not produce symptoms in the Veteran to the extent that he has a diagnosable psychiatric disorder.  The Veteran and his wife have reported that shortly after service he abused alcohol and was angered easily.  They both stated that his drinking and mood have improved since that time.  The Veteran has reported that he suffers from nightmares, but he cannot recall what he is dreaming about.  These nightmares may or may not have to do with incidents he was exposed to during service.  He does not experience distressing intrusive thoughts.  Although he prefers limited social interactions, his wife indicated this was because of his hand tremors.  VA psychologists have found that he does not meet the DSM-IV criteria for a psychiatric diagnosis.  The positive PTSD screening he had in September 2012 is not a diagnosis, but a tool used to know if a patient needs to be referred for mental health evaluation.  The mental health evaluation in October 2012 concluded that the Veteran does not have a DSM-IV axis I psychiatric diagnosis.  The Veteran was informed to return to the VA if his symptoms/psychiatric treatment needs changed.

In short, there is no lay or medical evidence of record which demonstrates that the Veteran was diagnosed as having any current psychiatric disorder throughout the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."). 

Accordingly, the Board finds that it must deny service connection for a psychiatric disorder, as there is no current diagnosis of such in the claims file throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran contends that he has early Parkinson's disease as a result of exposure to Agent Orange during his service on the USS Princeton off the coast of Vietnam.  The record does not include a diagnosis of Parkinson's disease or early Parkinson's disease, but he does have a diagnosis of essential tremors.  

The Veteran's ship, the USS Princeton, is noted to have operated as a troop transport with helicopters and smaller vessels transporting troops on and off shore from October 1964 to December 1968 (during the Veteran's period of service onboard).  As such, the USS Princeton is one of the ships on VA's list of U.S. Navy and Coast Guard ships that operated in Vietnam.  It is on the list of ships that operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Although the Veteran never reported that he participated in taking smaller craft ashore, he did work as a supply clerk.  As there is evidence that the Veteran may have been exposed to herbicides, the claim should be remanded for a VA examination opinion regarding whether his essential tremors are "early Parkinson's disease" and whether his essential tremors may be due to herbicide exposure.

During his Board hearing, the Veteran testified that he "must have injured" his back during his service, although he could not recall a specific trauma.  He believed he injured it during firefighting school or through carrying supplies.  He did not receive treatment for a back injury in service, but he stated that a "slipped disc" was discovered during a physical for employment with "MUD."  He stated that this physical occurred in October 1969, shortly after his discharge from service.  The claims file does not contain any employment records from MUD, to include this initial physical examination.  On remand, an attempt should be made to obtain this initial physical employment examination, or any other records documenting a "slipped disc" or other spine injury. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request information regarding any VA or non-VA treatment he has received for his lumbar spine, specifically any private employment records from MUD (to include an October 1969 employment physical).  All identified records should be obtained, if not already of record.  If the AMC/RO cannot locate any identified record, then the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current disability manifested by tremors.  The examiner must review the claims file, to include a copy of this remand, and virtual records.  The examiner should elicit relevant history from the Veteran.  The notes that the Veteran served onboard a ship listed on VA's list of U.S. Navy and Coast Guard ships that operated in Vietnam, and his exposure to Agent Orange should be assumed.

If the examiner diagnoses the Veteran with a disability manifested by tremors, then the examiner must determine whether there is 50 percent probability or greater that any current disability is etiologically related to service, to include exposure to herbicides.  The examiner should specifically address whether the Veteran has Parkinson's disease or "early Parkinson's disease." 

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After undertaking any additional development deemed necessary and ensuring that the VA examination report obtained as a result of this Remand complies with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


